1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
          CENTRAL DISTRICT OF CALIFORNIA (SOUTHERN DIVISION)
10
11
     MATHEW SKOGEBO, an individual                         Case No. 8:19-CV-00739-AG-JDEx
12                                                         Judge: Hon. Andrew J. Guilford
     person, et al.,
13                                                         CLASS ACTION
                            Plaintiffs,
14        v.
15   COFIROUTE USA, LLC, a Delaware                        JUDGMENT
     Limited Liability Company, et al.
16
                            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                     Judgment
               Mathew Skogebo, et. al. v. Cofiroute USA, LLC, et. al., Case No. 8:19-CV-00739-AG-JDEx
1          It is adjudged that Plaintiffs Mathew Skogebo and Sanket Vinod
2    Thakur’s action be dismissed without prejudice pursuant to Federal Rule of
3    Civil Procedure 12(b)(1).
4
5 Dated: November 5, 2019
6                                                 Hon. Andrew J. Guilford
                                                  United States District Court
7                                                 Central District of California
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  1
                                                Judgment
          Mathew Skogebo, et. al. v. Cofiroute USA, LLC, et. al., Case No. 8:19-CV-00739-AG-JDEx
